Exhibit 10.(kk)

 

SIXTH AMENDMENT

 

SIXTH AMENDMENT, dated as of December 23, 2005 (this “Amendment”), to the
Amended and Restated Credit Agreement, dated as of July 8, 2002 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among SIX FLAGS, INC., a Delaware corporation (“Parent”), SIX FLAGS OPERATIONS
INC., a Delaware corporation (“Holdings”), SIX FLAGS THEME PARKS INC., a
Delaware corporation (the “Primary Borrower”), the Foreign Subsidiary Borrowers
from time to time parties to the Credit Agreement (together with the Primary
Borrower, the “Borrowers”), the several banks and other financial institutions
or entities from time to time parties to the Credit Agreement, THE BANK OF NEW
YORK and BANK OF AMERICA, N.A., as syndication agents, CREDIT LYONNAIS, NEW YORK
BRANCH, as documentation agent, and LEHMAN COMMERCIAL PAPER INC., as
administrative agent (in such capacity, the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make and
have made loans and other extensions of credit to the Borrowers;

 

WHEREAS, the Borrowers have requested and, upon this Amendment becoming
effective, the Lenders will have agreed, that certain provisions of the Credit
Agreement be amended in the manner provided for in this Amendment; and

 

NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other valuable consideration the receipt of which is hereby
acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1.           DEFINITIONS. Unless otherwise defined herein, terms defined
in the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.

 

SECTION 2.           AMENDMENTS TO THE CREDIT AGREEMENT.

 

2.1                           Amendments to Section 1.1 of the Credit Agreement.

 

(a)           Section 1.1 of the Credit Agreement is hereby amended by inserting
the following new definitions in the appropriate alphabetical order:

 

“Houston Park”:  Six Flags AstroWorld.

 

“Net Houston Park Proceeds”:  as defined in Section 10.5(c)(vii).

 

(b)           The definition of “Consolidated Fixed Charges” in Section 1.1 of
the Credit Agreement is hereby amended by (i) deleting from clause (d) thereof
the words “clause (iv), (v) or (vi)” and substituting in lieu thereof the words
“clause (iv), (v), (vi) or (vii)” and (ii) inserting the following sentence
immediately before the second to last sentence thereof:

 

Notwithstanding the foregoing, if during any period for which Consolidated Fixed
Charges is being determined, the Primary Borrower or any of its Subsidiaries
shall have consummated the sale of the Houston Park then, for purposes of
calculating the Consolidated Fixed Charges Coverage Ratio for such period,
Consolidated Fixed Charges

 

--------------------------------------------------------------------------------


 

shall be calculated after giving pro forma effect to the refinancing or
repayment of an aggregate principal amount of Indebtedness under the Indentures
of the Parent that is equal to the Net Houston Park Proceeds in respect of such
sale, as if the same had occurred on the first day of such period, whether or
not such Indebtedness was so refinanced or repaid during such period.

 

2.2           Amendment to Section 6.5(b) of the Credit Agreement. Section
6.5(b) of the Credit Agreement is hereby amended by (a) deleting the “and” at
the beginning of the second proviso thereof and substituting in lieu thereof a
“;” and (b) inserting the following at the end of such second proviso and before
the period:

 

; and provided, further, that no prepayment of the Tranche B Term Loans or
reduction of the Multicurrency Commitments shall be required to be made under
this Section 6.5(b) in respect of the Net Cash Proceeds received by Holdings or
any of its Subsidiaries from the sale of the Houston Park

 

2.3           Amendments to Section 10.4(c) of the Credit Agreement. Section
10.4(c) of the Credit Agreement is hereby amended by (a) deleting the word “and”
at the end of clause (vii) thereof and substituting in lieu thereof a “,” and
(b) inserting the following at the end thereof before the period:  “and (ix) the
sale of the Houston Park”.

 

2.4           Amendments to Section 10.5(c) of the Credit Agreement. Section
10.5(c) of the Credit Agreement is hereby amended by (a) deleting the word “and”
at the end of clause (v) thereof, (b) deleting the “.” at the end of clause (vi)
thereof and substituting “; and” in lieu thereof and (c) inserting the following
at the end thereof:

 

(vii) up to $95,000,000 of amounts payable in respect of any refinancing or
repayment of Indebtedness under any Indenture of Parent, provided that (A) any
such Restricted Payment is funded solely with any Net Cash Proceeds of the sale
of the Houston Park remaining after giving effect to the aggregate amount of
such Net Cash Proceeds then paid in respect of Capital Expenditures permitted by
Section 10.6 (such remaining amount, the “Net Houston Park Proceeds”) and (B)
such Restricted Payment is made within 11 months after the receipt of such Net
Houston Park Proceeds.

 

2.5           Amendment to Section 10.14(a) of the Credit Agreement. Section
10.14(a) of the Credit Agreement is hereby amended by deleting the section
reference “Section 10.5(c)(vi)” in the last sentence thereof and substituting in
lieu thereof the phrase “clause (vi) or (vii) of Section 10.5(c)”.

 

SECTION 3.           CONDITIONS PRECEDENT. This Amendment shall become effective
on and as of the date (the “Amendment Effective Date”) on which (a) the
Administrative Agent shall have received (i) an executed counterpart of this
Amendment, duly executed and delivered by a duly authorized officer of each of
Parent, Holdings and the Primary Borrower, (ii) executed Lender Consent Letters
(or facsimile transmissions thereof), substantially in the form of Exhibit A
hereto (“Lender Consent Letters”), from the Required Lenders and, for the
effectiveness of Section 2.2 hereof, the Required Prepayment Lenders, (iii) an
executed Acknowledgment and Consent, substantially in the form of Exhibit B
hereto, from each Guarantor and (iv) for the account of each Lender executing
and delivering a Lender Consent Letter to the counsel of the Administrative
Agent by 12:00 Noon (New York City time) on December 23, 2005, an amendment fee
in an amount equal to 0.10% of such Lender’s Aggregate Exposure and (b) the
Primary Borrower shall have paid all fees required to be paid, and expenses for
which invoices have been

 

2

--------------------------------------------------------------------------------


 

presented (including fees, disbursements and other charges of counsel to the
Agents), in connection with the Credit Agreement.

 

SECTION 4.           REPRESENTATIONS AND WARRANTIES; NO DEFAULT. On and as of
the date hereof, and after giving effect to this Amendment, (a) each of Parent,
Holdings and the Primary Borrower certifies that no Default or Event of Default
has occurred and is continuing and (b) each of Parent, Holdings and the Primary
Borrower confirms, reaffirms and restates that the representations and
warranties made by the Loan Parties in the Loan Documents are true and correct
in all material respects, except to the extent such representations and
warranties expressly relate to a specific earlier date, in which case such
representations and warranties were true and correct in all material respects as
of such earlier date.

 

SECTION 5.           REFERENCE TO AND EFFECT ON THE LOAN DOCUMENTS. On and after
the Amendment Effective Date, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, and each reference in the other Loan Documents to “the Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement as
amended hereby. Except as expressly amended herein, all of the provisions of the
Credit Agreement and the other Loan Documents are and shall remain in full force
and effect in accordance with the terms thereof and are hereby in all respects
ratified and confirmed. The execution, delivery and effectiveness of this
Amendment shall not be deemed to be a waiver of, or consent to, or a
modification or amendment of, any other term or condition of the Credit
Agreement or any other Loan Document or to prejudice any other right or rights
which the Agents or the Lenders may now have or may have in the future under or
in connection with the Credit Agreement or any of the instruments or agreements
referred to therein, as the same may be amended from time to time.

 

SECTION 6.           COUNTERPARTS. This Amendment may be executed by one or more
of the parties hereto in any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Amendment by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Amendment signed by all the
parties shall be lodged with the Primary Borrower and the Administrative Agent.

 

SECTION 7.           PAYMENT OF EXPENSES. The Primary Borrower agrees to pay or
reimburse the Administrative Agent for all of its reasonable out-of-pocket costs
and expenses incurred in connection with this Amendment and any other documents
prepared in connection herewith and the transactions contemplated hereby,
including, without limitation, the reasonable fees and disbursements of counsel
to the Administrative Agent.

 

SECTION 8.           GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HERETO SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
day and year first above written.

 

 

 

SIX FLAGS, INC.

 

 

 

 

 

By:

/s/ James M. Coughlin

 

 

 

James M. Coughlin

 

 

Vice President & General Counsel

 

 

 

 

 

SIX FLAGS OPERATIONS INC.

 

 

 

 

 

By:

/s/ James M. Coughlin

 

 

 

James M. Coughlin

 

 

Vice President & General Counsel

 

 

 

 

 

SIX FLAGS THEME PARKS INC.

 

 

 

 

 

By:

/s/ James M. Coughlin

 

 

 

James M. Coughlin

 

 

Vice President & General Counsel

 

 

 

 

 

LEHMAN COMMERCIAL PAPER INC.,

 

as Administrative Agent

 

 

 

 

 

By:

/s/ Craig Malloy

 

 

 

Craig Malloy, Authorized Signatory

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LENDER CONSENT LETTER

 

SIX FLAGS AMENDED AND RESTATED CREDIT AGREEMENT
DATED AS OF JULY 8, 2002

 

To:  Lehman Commercial Paper Inc.,
as Administrative Agent

745 Seventh Avenue
New York, New York 10019

 

Ladies and Gentlemen:

 

Reference is made to the Amended and Restated Credit Agreement, dated as of July
8, 2002 (as amended, supplemented or otherwise modified, from time to time, the
“Credit Agreement”), among Six Flags, Inc., a Delaware corporation, Six Flags
Operations Inc., a Delaware corporation, Six Flags Theme Parks Inc., a Delaware
corporation (the “Primary Borrower”), each Foreign Subsidiary Borrower (together
with the Primary Borrower, the “Borrowers”), the Lenders from time to time
parties to the Credit Agreement, The Bank of New York and Bank of America, N.A.,
as Syndication Agents, Credit Lyonnais, New York Branch, as Documentation Agent,
and Lehman Commercial Paper Inc., as Administrative Agent. Unless otherwise
defined herein, capitalized terms used herein and defined in the Credit
Agreement are used herein as therein defined.

 

The Borrowers have requested that the Lenders consent to amend the Credit
Agreement on the terms described in the Sixth Amendment (the “Amendment”) to
which a form of this Lender Consent Letter is attached as Exhibit A.

 

Pursuant to Section 13.1(a) of the Credit Agreement, the undersigned Lender
hereby irrevocably consents to the execution by the Administrative Agent of the
Amendment.

 

 

 

Very truly yours,

 

 

 

 

 

 

(NAME OF LENDER)

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Dated as of December 23, 2005

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ACKNOWLEDGMENT AND CONSENT
TO THE SIXTH AMENDMENT
TO THE AMENDED AND RESTATED CREDIT AGREEMENT

 

Reference is made to the Amended and Restated Credit Agreement described in the
foregoing Sixth Amendment (the “Credit Agreement”; terms defined in the Credit
Agreement and used in this Acknowledgement and Consent shall have the meanings
given to such terms in the Credit Agreement) and the Guarantee and Collateral
Agreement, dated as of November 5, 1999, made by the Grantors in favor of the
Administrative Agent, for the benefit of the Lenders. Each of the undersigned
Guarantors hereby (a) consents to the foregoing Sixth Amendment and the
transactions contemplated thereby and (b) agrees and acknowledges that all
guarantees and grants of security interests contained in the Guarantee and
Collateral Agreement are, and shall remain, in full force and effect after
giving effect to the foregoing Sixth Amendment and all prior modifications, if
any, to the Credit Agreement.

 

(Rest of page left intentionally blank.)

 

--------------------------------------------------------------------------------


 

 

SIX FLAGS, INC.

 

 

 

By:

 

 

 

 

James M. Coughlin

 

 

 

Vice President

 

 

 

 

 

 

SIX FLAGS OPERATIONS INC.

 

 

 

 

 

By:

 

 

 

 

James M. Coughlin

 

 

 

Vice President

 

 

--------------------------------------------------------------------------------


 

 

ASTROWORLD GP LLC

 

ASTROWORLD LP LLC

 

AURORA CAMPGROUND, INC.

 

DARIEN LAKE MANAGEMENT COMPANY, INC.

 

DARIEN LAKE THEME PARK AND CAMPING
RESORT, INC.

 

ENCHANTED PARKS, INC.

 

FIESTA TEXAS, INC.

 

FRONTIER CITY PROPERTIES, INC.

 

FUNTIME, INC.

 

FUNTIME PARKS, INC.

 

GREAT ESCAPE HOLDING INC.

 

GREAT ESCAPE LLC

 

GREAT ESCAPE THEME PARK LLC

 

HURRICANE HARBOR GP LLC

 

HURRICANE HARBOR LP LLC

 

INDIANA PARKS, INC.

 

KKI, LLC

 

MWM HOLDINGS INC.

 

OHIO CAMPGROUNDS INC.

 

OHIO HOTEL LLC

 

PARK MANAGEMENT CORP.

 

PP DATA SERVICES INC.

 

PREMIER INTERNATIONAL HOLDINGS INC.

 

PREMIER PARKS HOLDINGS INC.

 

PREMIER PARKS OF COLORADO INC.

 

PREMIER WATERWORLD CONCORD INC.

 

PREMIER WATERWORLD SACRAMENTO INC.

 

RIVERSIDE PARK ENTERPRISES, INC.

 

SAN ANTONIO PARK GP, LLC

 

SFJ MANAGEMENT INC.

 

SFTP INC.

 

SFTP SAN ANTONIO GP, INC.

 

SFTP SAN ANTONIO, INC.

 

SFTP SAN ANTONIO II, INC

 

STUART AMUSEMENT COMPANY

 

TIERCO MARYLAND, INC.

 

TIERCO WATER PARK, INC.

 

WYANDOT LAKE, INC.

 

 

 

 

 

By:

 

 

 

 

James M. Coughlin

 

 

 

Vice President

 

 

--------------------------------------------------------------------------------


 

 

SF SPLASHTOWN INC.

 

 

SF SPLASHTOWN GP INC.

 

 

SIX FLAGS EVENTS INC.

 

 

SIX FLAGS EVENTS HOLDING CORP.

 

 

SIX FLAGS SERVICES, INC.

 

 

SIX FLAGS SERVICES OF ILLINOIS, INC.

 

 

SIX FLAGS SERVICES OF MISSOURI, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

James M. Coughlin

 

 

 

Vice President

 

 

 

 

 

 

ASTROWORLD LP

 

 

 

By:

Astroworld GP LLC,

 

 

its General Partner

 

 

 

 

 

By:

 

 

 

 

James M. Coughlin

 

 

 

Vice President

 

 

 

 

 

 

ELITCH GARDENS L.P.

 

 

 

By:

Premier Parks of Colorado Inc.,

 

 

its General Partner

 

 

 

 

 

By:

 

 

 

 

James M. Coughlin

 

 

 

Vice President

 

 

 

 

 

 

FRONTIER CITY PARTNERS LIMITED
PARTNERSHIP

 

 

 

By:

Frontier City Properties, Inc.,

 

 

its General Partner

 

 

 

 

 

By:

 

 

 

 

James M. Coughlin

 

 

 

Vice President

 

 

--------------------------------------------------------------------------------


 

 

HURRICANE HARBOR LP

 

 

 

By:

Hurricane Harbor GP LLC,

 

 

its General Partner

 

 

 

 

 

By:

 

 

 

 

James M. Coughlin

 

 

 

Vice President

 

 

 

 

 

 

SF PARTNERSHIP

 

 

 

By:

Six Flags Theme Parks Inc.,

 

 

its General Partner

 

 

 

 

 

By:

 

 

 

 

James M. Coughlin

 

 

 

Vice President

 

 

 

 

 

 

SIX FLAGS SAN ANTONIO, L.P.

 

 

 

By:

SFTP San Antonio GP, Inc.,

 

 

its General Partner

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

James M. Coughlin

 

 

 

Vice President

 

 

 

 

 

 

SIX FLAGS SPLASHTOWN L.P.

 

 

 

By:

SF Splashtown GP Inc.,

 

 

its General Partner

 

 

 

 

 

By:

 

 

 

 

James M. Coughlin

 

 

 

Vice President

 

 

--------------------------------------------------------------------------------


 

 

SIX FLAGS EVENTS L.P.

 

 

 

By:

Six Flags Events Inc.,

 

 

its General Partner

 

 

 

 

 

By:

 

 

 

 

James M. Coughlin

 

 

 

Vice President

 

 

 

 

 

 

SAN ANTONIO THEME PARK, L.P.

 

 

 

By:

San Antonio Park GP, LLC,

 

 

its General Partner

 

 

 

 

 

By:

 

 

 

 

James M. Coughlin

 

 

 

Vice President

 

 

--------------------------------------------------------------------------------